                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

SCHUTZE SIGNATURE HOMES, LLC,                          )
a Texas limited liability company,                     )
                                                       )
                          Plaintiff,                   )
                                                       )
v.                                                     )
                                                       )
FAIRVIEW INVESTMENT FUND III, LP,                      )
BECKHAM CAPITAL GROUP, LLC                             )
as Trustee under the Deed of Trust, and                )
JASON KRAUS, as Substitute Trustee,                    )
                                                       )
                          Defendants.                  )    Civil Action No. 3:19-CV-2405-C

                                                  ORDER1

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that Defendants Beckham Capital Group LLC, as

Trustee under the Deed of Trust, and Jason Kraus, as Substitute Trustee, were improperly joined

and that Plaintiff’s Motion for Temporary Restraining Order should be denied.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiff’s Motion for Temporary Restraining Order is hereby DENIED.

       SO ORDERED this 5th day of November, 2019.




                                                   SAM R. CUMMINGS
                                                   SENIOR UNITED STATES DISTRICT JUDGE




       1
           The Court need not wait for the filing of objections prior to the entry of this Order.
